UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

SAYED HESSAM, individually and on behalf

of other similarly situated, 17-cv-07255-ILG-ST
Plaintiffs, STIPULATION OF DISMISSAL
AND ORDER
-against-

DOLLAR TREE STORES, INC. ,

Defendant.

 

 

Pursuant to Rule 41(a)(1)() of the Federal Rules of Civil Procedure plaintiff
Sayed Hessam, and defendant Dollar Tree Stores, Inc., by and through their undersigned counsel,

hereby stipulate to the dismissal of the above captioned action with prejudice.

Dated: New York, New York
September £2 , 2019

Dn ‘ Chase tine ttl :

 

 

M. Christine Carty, Esq. fe Michael A. Tompkins, Esq.
SCHNADER HARRISON SEGAL & LEWIS LLP Brett R. Cohen, Esq.
Attorneys for Defendant LEEDS BROWN LAW, P.C.

140 Broadway, Suite 3100 Attorneys for Plaintiff
New York, NY 10005 One Old Country Road, Suite 347
(212) 973-8000 Carle Place, NY 11514

(516) 873-9550

SO ORDERED:

 

U.S.D.J.

PHDATA 7013303_1
